Per Curiam.
This is an appeal as of right from a jury conviction on charges of armed robbery1 and unlawfully driving away an automobile.2
Defendant took the stand during the trial and testified to a version of the events which conflicted *299sharply with the events as told by the complaining witnesses and the police.
On appeal defendant attacks the two-connt information claiming a myriad of constitutional defects. Defendant’s failure to raise these issues prior to trial waives the right to raise them on appeal. MCLA §767.76 (Stat Ann 1954 Rev §28.1016); People v. Green (1968), 14 Mich App 250. Notwithstanding the failure to preserve the objections, a consideration of the alleged defects shows no error.
Defendant also claims that there was not sufficient evidence to support the verdict. Reviewing the records, we find there was sufficient evidence, if believed by the jury, to justify a finding of guilt beyond a reasonable doubt. People v. Thomas (1967), 7 Mich App 519; People v. Weems (1969), 19 Mich App 553.
Affirmed.

 MCLA § 750.529 (Stat Ann 1970 Supp § 28.797).


 MCLA § 750.413 (Stat Ann 1954 Rev § 28.645).